Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Frank Leak on May 25, 2022.
The application has been amended as follows: 
Claim 1 has been amended as follows:
1. (Currently Amended) A horizontal baling press for baling cotton gin trash and other biomass feedstock comprising:
an extrusion chamber chute comprising a first side wall and a second side wall; and 
a bale strapping insertion assembly comprising: 
a plurality of inserter shafts, each of said inserter shafts for insertion of a bale strapping material through a respective bale strapping insertion aperture within said first and second side walls of said extrusion chamber chute;
a strapping positioning element each of said 
a plurality of stationary strapping guide elements;
a drive assembly for inserter shaft actuation to drive movement of said inserter shafts through said extrusion chamber chute;
an encasing for mounting and supporting said inserter shafts, said strapping positioning elements, and said drive assembly; and
a plurality of strapping retention elements, each of said strapping retention elements comprising a movable gate and a resistance pad positioned on the second side wall of said extrusion chamber chute for holding the strapping material in place once the inserter shafts have transferred the strapping material through the extrusion chamber chute  ,
wherein said 
Claim 2 has been amended as follows:
2. (Currently Amended) The horizontal baling press of claim 1 wherein said strapping positioning elements are affixed to the terminus of said inserter shafts and each of said strapping positioning elements comprises a rounded platform and two side flanges for positioning and holding the strapping material in place upon the end of said inserter shafts.



Claim 3 has been amended as follows:
3. (Currently Amended) The horizontal baling press of claim 1 wherein each of said is paired to and co-planar with said respective inserter shafts, is paired to and receive strapping material from respective strapping spools, and present the strapping material to their respective inserter shafts on plane and in position for insertion through the extrusion chamber chute.
Claim 4 has been amended as follows:
4. (Currently Amended) The horizontal baling press of claim 1 wherein said 
Claim 13 has been amended as follows:
13. (Currently Amended) The horizontal baling press of claim 1 wherein said bale strapping insertion assembly is positioned on a single side of the baling press for insertion of strapping material through the extrusion chamber chute for bale tying.

Allowable Subject Matter
Claims 1-4, 6-7, 9, and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a horizontal baling press for baling cotton gin trash and other biomass feedstock comprising:… a plurality of strapping retention elements, each of said strapping retention elements comprising a movable gate and a resistance pad positioned on the second side wall of said extrusion chamber chute for holding the strapping material in place once the inserter shafts have transferred the strapping material through the extrusion chamber chute, in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        May 31, 2022